DETAILED ACTION
The instant application having Application No. 16/383,526 filed on 2 April 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10 August 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 7, and similarly for claim 14, is objected to because of the following informalities: there appears to be a minor grammatical error in claimed element “…the imager registry roles…” (emphasis added).  Appropriate correction is required.

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly in claims 8 and 15, the claim recites, in part, a method for managing a container image registry in a virtualized computing system, comprising steps of: 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “virtualized computing system”, “a host cluster” including hosts and a virtualization layer executing on hardware platforms of the hosts, the virtualization layer supporting execution of virtual machines (VMs), and a “virtualization management server” managing the host cluster. The virtualized computing system, host cluster, hosts, VMs, and virtualization management server are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered 
As per claims 2, 9, and 16, the claims recite the additional limitation wherein the registry service performs the steps of invoking the management API of the container image registry by calling an administrative API (admin API) of a registry agent, the registry agent in turn calling the management API of the container image registry, features which only further describe the abstract idea itself. Therefore, claims 2, 9, and 16 do not include features that amount to significantly more than that idea.

	As per claims 4, 11, and 18, the claims recite the additional limitation of detecting, by the registry agent, an update to the bindings; invoking, by the registry agent, an API of the registry service of the update to the bindings; and invoking, by the registry service through the registry agent, the management API of the container image registry to update the members of the project, the image registry roles assigned to the members, or both in response to the update to the bindings, features which only further describe the abstract idea itself. Therefore, claims 4, 11, and 18 do not include features that amount to significantly more than that idea.
	As per claims 5, 12, and 19, the claims recite the additional limitation wherein a master server of the orchestration control plane includes an API server having the admin API, and wherein the API server forwards calls of the admin API by the registry service to the registry agent, features which only further describe the abstract idea itself. Therefore, claims 5, 12, and 19 do not include features that amount to significantly more than that idea.
As per claims 6, 13, and 20, the claims recite the additional limitation of identifying, by the registry service, an update to the bindings; and calling, by the registry service, the admin API of the registry agent to instruct the registry agent to call the management API of the container image registry to update the members of the project, the image registry roles assigned to the members, or both in response to the update to the bindings, features which only further describe the abstract idea itself. Therefore, claims 6, 13, and 20 do not include features that amount to significantly more than that idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (U.S. 2017/0180346) (Hereinafter Suarez) in view of Warkentin et al. (U.S. 2017/0060613) (Hereinafter Warkentin), further in view of Chakraborty et al. (U.S. 10,057,273) (Hereinafter Chakraborty).
As per claim 1, Suarez discloses a method of managing a container image registry in a virtualized computing system, the container image registry managing container images for deploying containers in a host cluster, the host cluster including hosts and a virtualization layer executing on hardware platforms of the hosts, the virtualization layer supporting execution of virtual machines (VMs) (see for example Suarez, this limitation is disclosed such that a container registry front-end service provides an external application programming interface (API) for customers of a computing resource service provider to manage images stored in their container registry; paragraph [0028]. There is a cluster of container instances running deployed software; paragraph [0082]. Container images are uploaded (i.e. deployed) to be hosted on first server of a distributed system of servers in a content delivery network; paragraph [0093].), the method comprising:
Suarez does not explicitly teach creating, by a virtualization management server managing the host cluster, a namespace for an orchestration control plane integrated with the virtualization layer, the namespace including constraints for deploying workloads in the VM, and invoking, by the virtualization management server in response to creation of the namespace, a management application programming interface (API) to create a project for container images.
However, Warkentin discloses creating, by a virtualization management server managing the host cluster, a namespace for an orchestration control plane integrated with the virtualization layer, the namespace including constraints for deploying workloads in the VMs (see for example Warkentin, this limitation is disclosed such that a tenant management service is configured to implement multi-tenancy within a hypervisor. An administrator can interact with the tenant management service to create, delete, and otherwise manage tenants and their virtual machines; paragraph [0030]. Further, tenant management service creates a user-space instance for a tenant, provisioning storage for the tenant, provisioning a storage namespace, provisioning a network namespace, and provisioning any additional namespaces. paragraph [0043]); and
invoking, by the virtualization management server in response to creation of the namespace, a management application programming interface (API) to create a project for container images (see for example Warkentin, this limitation is disclosed such that one namespaces are provisioned, a management plane exposes an API. Users can interact with the API to manage a virtual hypervisor, as well as create, delete, or otherwise manage virtual machines supported by VMMs in a VMM-space (i.e. “a management application programming interface (API) to create a project for … container images”); paragraph [0030]).
Suarez in view of Warkentin is analogous art because they are from the same field of endeavor, virtualization management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Suarez by implementing a tenant management service that provisions namespaces as taught by Warkentin because it would enhance the teaching of Suarez with an effective means of ensuring each user-space instance provides an execution environment and appropriate privileges for execution of processes (as suggested by Warkentin, see for example paragraph [0029]).
Although Suarez in view of Warkentin discloses invoking, by the virtualization management server in response to creation of the namespace, a management application programming interface (API) to create a project for container images, Suarez in view of Warkentin does not explicitly teach discloses invoking, by a registry service, a management 
However, Chakraborty discloses invoking, by a registry service, a management application programming interface (API) of the container image registry to create a project for the container images; and invoking, by the registry service, the management API of the container image registry to both add members to the project, and assign image registry roles to the members, in response to bindings of users and namespace roles derived from the constraints (see for example Chakraborty, this limitation is disclosed such that when a configuration module receives a request from a remote device of a user to perform a data management operation on an entity of a particular stored in a registry namespace, a configuration module communicates with a constraint module via an application programming interface (API) to determine whether the user is allowed to perform such a data management operation on the requested entity. The request is be received from the remote device via a configuration interface; col.6 lines {38}-{52}).
Suarez in view of Warkentin is analogous art with Chakraborty because they are from the same field of endeavor, virtualization management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Suarez in view of Warkentin by implementing a namespace registry as taught by Chakraborty because it would enhance the teaching of Suarez in view of Warkentin with an effective means of deploying storage appliances col.1 lines {36}-{46}).
Regarding claim 8, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 15, it is a system claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ambichl et al. (U.S. 2018/0357068) discloses that there is provided a namespace mechanism for file system mounts that allows the creation of container specific file system mount layouts that differ from the mount layout of the host operating system; paragraph [0047]. Container management and execution ecosystems use operating system features to provide automated deployment and execution of container environments. Besides a container image repository that provides prebuilt container images that are ready for execution, the container manager (Docker in the given example) provides a daemon or engine process that receives and executes container images; paragraph [0049]. A namespace is created for a new container, and an already existing container file system view is populated with container specific files; paragraph [0065]
Bernstein et al. (U.S. 2018/0278639) discloses that a web server and database are each deployed in their own separate containers using an orchestration tool. At the time of deployment, the orchestration tool determines what servers in a cluster is best suited to run each container and paragraph [0017]. There is a container image registry that is a data repository that allows programming and testing of container images. The image registry provides a centralized resource for discovery, distribution, management, and collaboration of base [container] images; paragraph [0044].
Zhang et al. (U.S. 2018/0268115) discloses that an image download request is sent by a container management background to an image repository using a RESTful API; paragraph [0029]. An image to which a license image layer is added may be sent from the image repository to the container management background using the API; paragraph [0038].
Burgos, Wilson (U.S. 2021/0117308) discloses that container images are stored and published in a container registry as a software distribution mechanism that facilitates container discovery and distribution. The registry comes with a set of common APIs that allow users to build, publish, search, download, and manage container images (e.g. Docker Hub); paragraph [0043].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/Examiner, Art Unit 2196